Case 8:20-cr-00015-VMC-SPF Document 28 Filed 09/14/20 Page 1 of 8 PageID 189




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

   UNITED STATES OF AMERICA


   v.                                  Case No.: 8:20-cr-15-T-33SPF


   GALVESTON WITHERSPOON

   _____________________________/

                                     ORDER

          This cause is before the Court pursuant to                 pro se

   Defendant Galveston Witherspoon’s Motion to Revise Guidelines

   (Doc. # 21), and Motion to Facilitate Housing (Doc. # 22),

   both   filed   on   July   9,    2020,    and   his   Motion    for   Home

   Confinement (Doc. # 25), filed on August 13, 2020. The United

   States responded to the Motion to Revise Guidelines and the

   Motion to Facilitate Housing on July 31, 2020 (Doc. # 24),

   and to the Motion for Home Confinement on August 28, 2020.

   (Doc. # 27). For the reasons set forth below, all three

   motions are denied.

   I.     Background

          On July 7, 2020, the Court sentenced Witherspoon to 11

   months’   imprisonment     for   seven    violations    of     supervised

   release. (Doc. # 20). Witherspoon is 34 years old and his

   projected release date is May 3, 2021. (Doc. # 25 at 1).


                                       1
Case 8:20-cr-00015-VMC-SPF Document 28 Filed 09/14/20 Page 2 of 8 PageID 190




   Witherspoon is currently housed at the Pinellas County Jail.

   (Id.)

           In the Motion to Revise Guidelines, Witherspoon appears

   to request that the Court reconsider his sentence. (Doc. #

   21). In the Motion to Facilitate Housing, Witherspoon appears

   to request that he remain housed at the Pinellas County Jail.

   (Doc. # 22). In the Motion for Home Confinement, Witherspoon

   requests that he be placed on home confinement in light of

   the COVID-19 pandemic. (Doc. # 25). The United States has

   responded to the motions. (Doc. # 24, 27). The motions are

   ripe for review.

  II.      Discussion

                A. Request to Revise Guidelines

           To    the   extent   that   Witherspoon’s      Motion   to    Revise

   Guidelines       is   construed     as   a   motion   to   reconsider   his

   sentence, it must be denied. “Generally, a district court may

   not modify a term of imprisonment once imposed[.]” United

   States v. Moreno, 421 F.3d 1217, 1219 (11th Cir. 2005).

   However, under 18 U.S.C. § 3582(c), a district court may

   modify a defendant’s sentence: (1) upon the motion of the

   Director of the Bureau of Prisons or after the defendant has

   fully        exhausted   administrative       remedies     under     certain

   circumstances; (2) to the extent permitted by statute or under


                                            2
Case 8:20-cr-00015-VMC-SPF Document 28 Filed 09/14/20 Page 3 of 8 PageID 191




   Federal Rule of Criminal Procedure 35; or (3) when the

   Sentencing Commission has made a reduction in guideline range

   retroactive. 18 U.S.C. § 3582(c). None of these situations

   are applicable here, and Witherspoon does not allege as much.

   (Doc. # 21). Indeed, Witherspoon does not provide any adequate

   reason why his sentence should be reconsidered, let alone

   modified. (Id.). Therefore, the Court does not have authority

   to modify Witherspoon’s sentence and his Motion to Revise

   Guidelines must be denied. See Nettles v. United States, No.

   7:03-cr-22(HL), 2009 WL 273855, at *1 (M.D. Ga. Feb. 4, 2009)

   (denying a motion to reconsider sentence because none of the

   § 3582(c) situations applied).

           B. Housing Requests

         Although not entirely clear, in his Motion to Facilitate

   Housing, Witherspoon appears to request that he continue to

   be housed at the Pinellas County Jail in order to remain close

   to   family.   (Doc.   #   22).   And,   in   his   Motion   for   Home

   Confinement, Witherspoon requests that the Court place him in

   home confinement due to the COVID-19 pandemic. (Doc. # 25).

         However, the Court has no authority to direct the Bureau

   of Prisons to continue to house Witherspoon at the Pinellas

   County Jail or to place him in home confinement because such

   decisions are committed solely to the BOP’s discretion. See


                                      3
Case 8:20-cr-00015-VMC-SPF Document 28 Filed 09/14/20 Page 4 of 8 PageID 192




   United States v. Calderon, No. 19-11445, 2020 WL 883084, at

   *1 (11th Cir. Feb. 24, 2020) (explaining that district courts

   lack jurisdiction to grant early release to home confinement

   pursuant to Second Chance Act, 34 U.S.C. § 60541(g)(1)(A)).

   Once a court imposes a sentence, the BOP is solely responsible

   for determining an inmate’s place of incarceration to serve

   that sentence. See Tapia v. United States, 564 U.S. 319, 331

   (2011) (“A sentencing court can recommend that the BOP place

   an offender in a particular facility or program . . . [b]ut

   decision making authority rests with the BOP.”); 18 U.S.C. §

   3621(b)    (“The    [BOP]   shall    designate     the   place    of   the

   prisoner’s imprisonment[.]”).

        Therefore, both of Witherspoon’s housing requests fall

   outside the Court’s grant of authority and must be denied.

             C.     Request for Compassionate Release

        To    the     extent   that    Witherspoon’s    Motion      for   Home

   Confinement is also construed as a motion for compassionate

   release because of the COVID-19 pandemic, the United States

   argues that it should be denied (1) because Witherspoon has

   failed to exhaust administrative remedies and (2) on the

   merits. (Doc. # 27 at 1). The Court agrees with the United

   States     that     Witherspoon     has   failed    to    exhaust      his

   administrative remedies.


                                        4
Case 8:20-cr-00015-VMC-SPF Document 28 Filed 09/14/20 Page 5 of 8 PageID 193




        A term of imprisonment may be modified only in limited

   circumstances. 18 U.S.C. § 3582(c). Witherspoon does not

   argue,   let    alone   allege    that   he   has    exhausted    his

   administrative remedies before filing the Motion, as required

   under Section 3582(c)(1)(A)(i), which states:

        the court, upon motion of the Director of the Bureau
        of Prisons, or upon motion of the defendant after
        the    defendant    has    fully    exhausted    all
        administrative rights to appeal a failure of the
        Bureau of Prisons to bring a motion on the
        defendant’s behalf or the lapse of 30 days from the
        receipt of such a request by the warden of the
        defendant’s facility, whichever is earlier, may
        reduce the term of imprisonment . . . after
        considering the factors set forth in section
        3553(a) to the extent they are applicable, if it
        finds that [ ] extraordinary and compelling reasons
        warrant such a reduction . . . and that such a
        reduction is consistent with the applicable policy
        statements issued by the Sentencing Commission.

   18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added). “The First

   Step Act of 2018 expands the criteria for compassionate

   release and gives defendants the opportunity to appeal the

   [BOP’s] denial of compassionate release.”           United States v.

   Estrada Elias, No. CR 6:06-096-DCR, 2019 WL 2193856, at *2

   (E.D. Ky. May 21, 2019) (citation omitted). “However, it does

   not alter the requirement that prisoners must first exhaust

   administrative remedies before seeking judicial relief.” Id.

        Here, Witherspoon does not allege that he has exhausted

   his administrative remedies. (Doc. # 25). Nor has he provided


                                     5
Case 8:20-cr-00015-VMC-SPF Document 28 Filed 09/14/20 Page 6 of 8 PageID 194




   documentation showing that he has made any request to the

   warden of his facility for compassionate release or appealed

   the denial of a request for compassionate release with the

   prison. (Id.).

        Thus,    Witherspoon     has       not   “fully   exhausted   all

   administrative rights to appeal a failure of the [BOP] to

   bring a motion on [his] behalf” nor have “30 days [lapsed]

   from the receipt of such a request by the warden of [his]

   facility.” 18 U.S.C. § 3582(c)(1)(A); see also United States

   v. Alejo, No. CR 313-009-2, 2020 WL 969673, at *1 (S.D. Ga.

   Feb. 27, 2020) (“[W]hen seeking compassionate release in the

   district court, a defendant must first file an administrative

   request with the Bureau of Prisons [] and then either exhaust

   administrative appeals or wait the passage of thirty days

   from the defendant’s unanswered request to the warden for

   relief.”); United States v. Elgin, No. 2:14-cr-129-JVB-JEM,

   2019 U.S. Dist. LEXIS 86571, at *3 (N.D. Ind. May 23, 2019)

   (requiring that the inmate appeal the Warden’s denial of

   relief to fully exhaust her administrative remedies).

        Therefore, Witherspoon’s Motion must be denied. See,

   e.g., United States v. Reeves, No. CR 18-00294, 2020 WL

   1816496, at *2 (W.D. La. Apr. 9, 2020) (denying motion for

   release to home confinement due to COVID-19 and explaining


                                       6
Case 8:20-cr-00015-VMC-SPF Document 28 Filed 09/14/20 Page 7 of 8 PageID 195




   that “[Section 3582](c)(1)(A) does not provide this Court

   with the equitable authority to excuse Reeves’ failure to

   exhaust   his      administrative    remedies”);      United    States   v.

   Miller, No. 2:16-CR-00269-BLW, 2020 WL 113349, at *2 (D. Idaho

   Jan.    8,     2020)(“Miller     has      failed      to    exhaust      his

   administrative        remedies      as     required        by    [Section]

   3582(c)(1)(A). Accordingly, the Government’s motion will be

   granted      and   Miller’s   motion     will   be   dismissed       without

   prejudice. Miller is free to refile it after fully exhausting

   the Bureau of Prisons’ administrative appeals process.”).

          Accordingly, it is

          ORDERED, ADJUDGED, and DECREED:

   (1)    Galveston     Witherspoon’s       pro    se   Motion     to   Revise

          Guidelines (Doc. # 21) is DENIED

   (2)    Witherspoon’s pro se Motion to Facilitate Housing (Doc.

          # 22) is DENIED.

   (3)    Witherspoon’s pro se Motion for Home Confinement (Doc.

          # 25) is DENIED to the extent that it seeks release to

          home confinement and DENIED without prejudice to the

          extent that it seeks compassionate release.




                                        7
Case 8:20-cr-00015-VMC-SPF Document 28 Filed 09/14/20 Page 8 of 8 PageID 196




        DONE and ORDERED in Chambers, in Tampa, Florida, this

   14th day of September, 2020.




                                     8
